PER CURIAM.
We summarily deny the petition for writ of certiorari. Petitioner has not shown that the trial court failed to comply with this court’s prior opinion permitting Respondent to maintain its notice of lis pendens on Petitioner’s property, subject to posting a good and sufficient bond. Space Dev., Inc. v. Florida One Constr., Inc., 657 So.2d 24 (Fla. 4th DCA 1995). In granting an extension of such notice and bond, the trial court cannot be said to have departed from the essential requirements of law. See Barry Hinnant, Inc. v. Spottswood, 481 So.2d 80 (Fla. 1st DCA 1986).
CERTIORARI DENIED.
STONE, FARMER and STEVENSON, JJ., concur.